PER CURIAM.
1. Without expressing an opinion as to the precise meaning to he given to the clause in this charter party providing that the vessel “discharge with customary dispatch,” we concur with the district judge in his conclusions that whatever delay there was for which demurrage is claimed “arose solely from the ship’s attempt to keep separate not merely the bales belonging to the different consignees, hut the different lots of the same consignee, according to the different marks;” that no such instructions were given by the charterers, and that for delay consequent upon such attempt they are not chargeable.
2. As to the claim for expense of piling, we do not think the custom of the port, which was abundantly proved, requiring the vessel to pile the hemp on the dock for one-half its width and the length of the vessel, is inconsistent with the printed clause of the charter party providing that “cargo shall be received and delivered alongside of the vessel * * * within reach of her tackles.”
The decree of the district court is therefore affirmed, with costs.